Citation Nr: 1116389	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  10-02 111	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan

THE ISSUES

1.  Entitlement to service connection hepatitis B with liver failure, claimed in part as due to asbestos exposure.  

2.  Entitlement to service connection kidney failure, end-stage renal disease, claimed as secondary to hepatitis B.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's wife


ATTORNEY FOR THE BOARD

J Fussell

INTRODUCTION

The Veteran had active service from March 1966 to November 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit Michigan, which denied service-connection for hepatitis B with liver failure and service connection kidney failure, end-stage renal disease, claimed as secondary to hepatitis B. 

Initially, the Board notes that the Statement of the Case (SOC) indicates the Notice of Disagreement (NOD) that initiated the appeal in this case was filed in May 2009 after an October 2008 rating action by the August, Maine VA RO, confirmed and continued the denial.  Custody of this case was subsequently transferred to the VA RO in Detroit, Michigan.  

However, following the April 2007 rating decision the Veteran continued to file multiple pleadings.  In Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) the Federal Circuit stated that "[i]n direct appeals, all filings must be read 'in a liberal manner' whether or not the [V]eteran is represented.  38 C.F.R. § 20.202.  In determining whether a written communication constitutes an NOD, the actual wording of the communication and the context in which it was written are important elements.  Jarvis v. West, 12 Vet. App. 559, 561 (1999) (citing Drenkhahn v. Derwinski, 2 Vet. App. 207, 208 (1992); Stokes v. Derwinski, 1 Vet. App. 201, 203 (1991)).

Examples of matters for consideration contextually are whether the Veteran had previously filed an NOD, and thus knew how to initiate an appeal.  Also, how the RO interpreted the particular pleading, e.g., as an application to reopen a previously denied claim or a new claim.  See Myers v. Shinseki, No. 07-3539, slip op. (U.S. Vet. App. Feb. 24, 2010) (nonprecedential Memorandum decision) (2010 WL 653742 (Vet.App.) (A single-judge memorandum decision is not precedential but may be cited or relied upon, however, for any persuasiveness or reasoning it contains.  Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992)).  

In this regard, following the initial April 2007 RO denial the Veteran continued to file pleadings and submit evidence in April and May 2007.  Also, in November 2007 the Veteran's service representative drew specific attention to the April 2007 denial and asked for a "rating based on the new evidence."  However, the Board observes that the subsequent October 2008 rating decision did not specifically address, nor did the December 2009 SOC, whether new and material evidence had been submitted to reopen the claims but, rather, after providing a VA examination in September 2008, denied the claims on the merits.  As to this, in Falzone v. Brown, 8 Vet. App. 398, 404 (1995) the Court stated that, where there was an application to reopen a claim, because the Board had remanded the case for an examination, the examination would not have been necessary unless the claim was to be adjudicated on the merits, noting that a VA medical examination or medical opinion is not authorized unless new and material evidence is presented.  Generally see 38 C.F.R. § 3.159(c)(4)(iii).  

Here, the April 2007 rating decision was in response to the first claim that the Veteran had filed with VA, he was not familiar with the appellate process, and, further, that the RO had treated this case as coming on a direct and continuous appeal since the April 2007 rating decision.  Thus, the Board finds that this appellate action comes on direct appeal of the April 2007 rating decision.  

The Veteran and his wife testified at a Travel Board hearing before the undersigned Acting Veterans law Judge in August 2010.  A transcript of the hearing is associated with the claims files.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2010). 


FINDINGS OF FACT

1.  It is as likely as not that that the Veteran's current hepatitis B with liver failure, although first shown years after active service, is due to inservice risk factors. 

2.  Kidney failure, end-stage renal disease, is proximately due to the Veteran's hepatitis B.  


CONCLUSIONS OF LAW

1.  Hepatitis B with liver failure was incurred in active service.  38 U.S.C.A. § 1110 West 2002); 38 C.F.R. § 3.303 (2010).  

2.  Kidney disease, including end-stage renal failure, is proximately due to the service-connected hepatitis B.  38 C.F.R. § 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter the Board notes the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate his claims.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. § 3.159 (2010) in regard to the issues on appeal.

Background

The Veteran's STRs show that he was treated in October 1996 for a cut on his chin.  He was seen for a cold in January and February 1997 and treated for pneumonitis in February 1997.  He was seen again for a cold in January 1968 and treated for lacerations of his fingers in June 1968 and March 1969.  However, the STRs are negative for hepatitis but also do not reflect that he underwent any specific testing to determine whether he had hepatitis.  

The Veteran was hospitalized at a private hospital from December 2003 to February 2004.  When he presented to the emergency room he was found to have multi-organ failure, acute renal failure, liver failure, and a myocardial infarction.  After being evaluated he was found to have hepatitis B.  

Additional private clinical records confirmed continued treatment for hepatitis and pathology of the liver and kidneys, including a renal transplant in 2005.  

On VA examination in September 2008 the Veteran's claims files were reviewed.  An October 2004 liver biopsy revealed chronic hepatitis with Grade 1 portal and globular inflammation, without fibrosis.  The Veteran reported that he had been hospitalized in December 2003 for a strep infection, with infection throughout his body, for 35 days.  During that time tests were done which revealed that he had hepatitis B.  He had served in the Navy in the Vietnam Era but had not had any blood transfusions, blood or mucous on his skin, or accidental needle punctures.  He had never taken intravenous drugs or any illicit drugs.  He had had unprotected sexual activity during and after military service.  He had acute renal failure in December 2003, after the strep infection, and was presently post kidney transplant.  He had hypertension and gastroesophageal reflux.  He had been treated with Hepsera for one year since the diagnosis of hepatitis B.  After service he had worked in a "tool dye" factory.  After an examination the diagnosis was hepatitis B infection, status post medical treatment with Hepsera, presently without any current symptoms and it was stated that "it is at least as likely as not secondary to events in military service - risk factor is at least as likely as not the unprotected sexual activity during military service."  

An undated statement from Dr. M. S., a private physician, reflects that the Veteran was diagnosed with hepatitis B in 2003.  The physician had reviewed the Veteran's history and diagnosis.  He was on immunosuppressive drugs for a 2005 kidney transplant and should undergo treatment for his hepatitis B.  His history with viral hepatitis showed that he had a 22 years monogamous marriage immediately after his military service.  He was divorced for 2 year before entering into a monogamous 4 year relationship and a 10 year marriage with the same woman.  He had never used intravenous drugs, intranasal cocaine, indulged in tattoos, or acupuncture, and never had a blood transfusion.  During the years from 1966 to 1969 he had worked on a Naval repair ship that cruised the Mediterranean and some U. S. ports.  He experienced the most risk factors for contracting hepatitis B during his Vietnam Era military service, including: jet air gun inoculations, unprotected sexual activity (in the Mediterranean area), sharing razors with ship mates, and numerous cuts and bleeding from metal shavings working onboard a Naval repair ship.  The physician stated that it was not unusual for a person not to have any symptoms for 34 years since hepatitis B virus could lay dormant during that time without any obvious symptoms.  Therefore, it was the physicians professional opinion that it was as likely as not that the Veteran contracted hepatitis B during his Vietnam Era military service from 1966 to 1969.  

Another private physician, Dr. M. R., reflects that he treated the Veteran for hepatitis B. The Veteran had reported no known risk factors for hepatitis B following his military service from 1966 to 1969. He had been in two long-term monogamous relationships of, respectively, 22 years and 14 years, following his military service.  He denied intravenous or recreational drug use, blood transfusion or same sex intercourse.  High risk behaviors during his military service included unprotected sexual activity and sharing razors with shipmates.  It was unclear when he had contracted hepatitis B.  However, given his only reported risk factors occurring during his military service it was as likely as not that he had contracted chronic hepatitis B while on active duty.  

At the August 2010 travel Board hearing before the undersigned Acting Veterans Law Judge the Veteran testified that he felt that his hepatitis B had been incurred in active service due to inoculations with jet air guns.  Also, he had had a lot of cuts from metal shavings while working in a Naval machine shop.  Also, when on liberty he had visited prostitutes and had unprotected sex.  Also, he had used razors of other shipmates.  He had no problems due to hepatitis prior to service and had been diagnosed in late 2003 with multi-organ failure due to strep infection.  Page 3 of the transcript of that hearing.  The Veteran also testified that he had done the same type of work after military service that he had performed during service which was "drilling metal."  Page 4.  He was exposed to the same type of cuts after his military service that he had been exposed to during service.  He had first been diagnosed with hepatitis B in December 2003 when he had the flu and had had to be seen in an emergency room, when he almost died.  Page 5.  The service representative pointed out that the Veteran had been seen during military service in 1968 and 1969 for flu-like symptoms and pneumonia and that this indicated the possibility that he might have been infected at that time.  Page 6.  The Veteran stated that Dr. M S. was the Veteran's family internist and Dr. M. R. was a specialist in gastroenterology.  Page 8.  At the hearing the Veteran submitted into evidence two statements from service comrades and waived initial RO consideration of that evidence.  

One of the statements was from a service comrade that served with the Veteran on the U.S.S. Everglades from 1966 to 1969.  He stated that, as shipmates, periodically he and the Veteran borrowed each other's razors.  Because they had worked together in the machine shop they would get cuts from metal shavings.  They had also received shots onboard the ship by jet air guns, and there would sometimes be blood transferred from one person to another because if a person being inoculated moved, blood would be drawn and this blood could then be transferred to another person.  

A statement from another service comrade is to the same effect but added that they had had unprotected sex several times with prostitutes.  

Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  A showing of continuity of symptoms is not required when disease identity is established but is required when inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of any urinary findings of casts in service will permit service connection of nephritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).   

Certain conditions, including an endocrinopathy, such as hepatitis, as well as nephritis, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection requires that there be (1) medical evidence of a current disability, (2) medical or, in some circumstances, lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

Under 38 C.F.R. § 3.303(b) the 2nd and 3rd elements may be established by demonstrating continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

If some of these elements cannot be established, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology requires a show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  

Analysis

Initially, the Board notes that it must only consider independent medical evidence to support its findings and not provide its own medical judgment in the guise of a Board opinion.  Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991).  

Here, the 2008 VA examination to evaluate the etiology of the Veteran's current hepatitis B and kidney disease was favorable.  Likewise, the opinions of two private physicians are also favorable.  Equally important, there are no medical opinions on file which are negative, i.e., there are no medical opinions which are against the claims.  

It must be observed that the VA medical examiner had the Veteran's claims files for review and, just as did the two private physicians, recorded the Veteran's clinical history.  Only if the clinical history was invalid could any of the medical opinions be found to lack probative value.  In this regard, the two private physicians indicated that the Veteran had no postservice risk factors for developing hepatitis B but at the travel Board hearing the Veteran honestly conceded that he had been exposed to the same potential cuts or lacerations in his postservice employment which he sustained during service.  However, this alone is not sufficient to diminish the probative value of any of the favorable medical opinions on file, particularly since this same clinical history was in essence noted at the time of the 2008 VA examination (when it was recorded that the Veteran's postservice employment had been in a "tool dye" factory), when a favorable medical opinion was rendered.  In fact, the 2008 VA examiner rested his opinion upon a different type of potential exposure or risk factor.  

In sum, the Board finds that the bases upon which the VA and private medical opinions, all of which support the claims, are valid and rest upon accurate clinical histories related by the Veteran and that the Veteran's recitation of his clinical history, and his testimony, are credible.  

Accordingly, with the favorable resolution of doubt in favor of the Veteran, service-connection for hepatitis B and service-connection for kidney failure, end-stage renal disease, claimed as secondary to hepatitis B, is warranted.  


ORDER

Service connection hepatitis B is granted. 

Service connection kidney failure, end-stage renal disease, claimed as secondary to hepatitis B, is granted.  



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


